DETAILED ACTION
This Office Action is in response to Applicant’s application 17/142,812 filed on January 6, 2021 in which claims 1 to 21 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings submitted on January 6, 2021 have been reviewed and accepted by the Examiner.
Information Disclosure Statement
The Information Disclosure Statement (IDS), filed on January 6, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosed therein has been considered by the Examiner.
Priority
Receipt is acknowledged of paper submitted under 35 U.S.C. 119(a)-(d) or under 35 U.S.C. 120, 121, 365(c), or 386(c) which has been placed of record in the file.
Notation
References to patents will be in the form of [C:L] where C is the column number and L is the line number.  References to pre-grant patent publications will be to the paragraph number in the form of [xxxx].
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7 which depends upon claim 5, and recites the first compression depth is about equal to or greater than about 15% of the first thickness of the flat portion of the cover window.  Initially, Examiner notes that a limitation which is open ended without an upper limit which lacks enablement, see Magsil Corp. v Hitachi, 687 F.3d 1377, 1381-83 (Fed. Cir. 2012) (holding that a claim recited an unbound range of “at least 10%” of change in resistance is not enabled).  More critically, it is unclear what structure arises when the first compression depth is 115% of the first thickness?  Arguably, the claim is not internally consistent or lacks additional elements, e.g. an adhesive between the cover window and the display.
Regarding claim 8 which depends upon claim 5, and recites the first transition depth is less than about 10% of the first thickness of the flat portion of the cover window, the claim encompasses the condition of first transition depth that is zero meaning that it vanishes as a limitation.  The claim does not appear to be internally confined to the structure of the claim.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7 and 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claim 7 which depends upon claim 5, and recites the first compression depth is about equal to or greater than about 15% of the first thickness of the flat portion of the cover window.  Examiner notes that a limitation which is open ended without an upper limit which lacks enablement, see Magsil Corp. v Hitachi, 687 F.3d 1377, 1381-83 (Fed. Cir. 2012) (holding that a claim recited an unbound range of “at least 10%” of change in resistance is not enabled).
Regarding claim 9 which depends upon claim 5, and recites the absolute value of the gradient in the first interval is greater than about 35 MPa/μm; Examiner notes that a limitation which is open ended without an upper limit which lacks enablement, see Magsil Corp. v Hitachi, 687 F.3d 1377, 1381-83 (Fed. Cir. 2012) (holding that a claim recited an unbound range of “at least 10%” of change in resistance is not enabled).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. And U.S. 2020

    PNG
    media_image1.png
    468
    681
    media_image1.png
    Greyscale
Claims 1-10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2021/0337688 (Ge), U.S. 2021/1007826 (Hwang), and U.S. 2020/0039876 (Imakita)
Regarding claim 1, Ge discloses a display apparatus comprising: 
a display panel, 20 [0034], comprising pixels as described at [0034]; and 
a cover window, 10 [0025], disposed on the display panel, as shown, wherein the cover window comprises: 
a flat portion, 11 [0026], having a first thickness, 60-80 microns [0026]; and 
a folding portion, 12 [0030, 0016], having a second thickness, 20-40 microns when the groove 15 has a depth ranging from 40-60 microns [0027], that is less than the first thickness of the flat portion, i.e. 20 microns is less than 80 microns, the folding portion being adjacent to the flat portion, as shown.
At [0024], Ge teaches:
[0024] In details, ordinary glass is relatively fragile, hardness thereof is insufficient, and the ordinary glass contains a large amount of sodium ions (Na+). An embodiment of the present disclosure performs potassium ion (K+) doping on the glass plate of the bendable cover plate 10. In details, doping materials contain potassium ions such as potassium hydroxide (KOH). The potassium ions with larger ionic radius are substituted for the sodium ions in the original glass material, which increases the hardness of material and improves flexibility, this facilitates the bending of the bendable cover plate 10.
Ge teaches that chemically strengthening glass improves its hardness and flexibility.

    PNG
    media_image2.png
    730
    481
    media_image2.png
    Greyscale
Ge does not teach and a first stress profile of the flat portion of the cover window that is a stress change along a depth direction from a surface of the flat portion of the cover window is different from a second stress profile of the folding portion of the cover window that is a stress change along a depth direction from a surface of the folding portion of the cover window.
Hwang is directed to improvements in cover windows for folding OLED displays [0003, 29].  Regarding claim 1 Hwang teaches a cover window, as annotated, wherein the cover window comprises: a flat portion, P [0056], having a first thickness, 50-200 microns [0059]; and a folding portion, F [0056],  having a second thickness, 10-45 microns [0059], that is less than the first thickness of the flat portion, 10 is less than 50, and as described at [0029], the folding portion being adjacent to the flat portion, as shown.
At [0088-89], Hwang teaches:
[[0088] In the case of the cover window 100 having the thin folded part F, the central tension (CT) values of the planar part P and the folded part F are different from each other during the chemical reinforcing treatment. Thus, since it is difficult to simultaneously satisfy the folding and strength characteristics of the planar part P and the folded part F, an additional chemical process is further performed (adjustment of the reinforcement depth (DOL)) in the planar part P.
[0089] In the present disclosure, both the planar part P and the folded part F may be subjected to a primary chemical reinforcing treatment followed by a secondary chemical reinforcing treatment for only the planar part P, or otherwise, the planar part P may be subjected to a primary chemical reinforcing treatment followed by a secondary chemical reinforcing treatment for both the planar part P and the folded part F.
At [0102], Hwang teaches: 
 [0102] After performing the primary chemical reinforcing treatment process as described above, a chemical reinforcing process is further performed on the planar part P to minimize the difference in central tension (CT) according to the thickness difference between the planar part P and the folded part so that the reinforcement depth (DOL) of the planar part P is made deeper. Thus, CT of the planar part P that is lower than that of the folded part F may be adjusted to the level of the folded part F.
Hwang teaches a flat portion and folding portion of the cover window have different treatments to chemically strengthen the glass.  Hwang teaches this results on a first stress of the flat portion of the cover window along a depth direction from a surface of the flat portion of the cover window is different from a second stress of the folding portion of the cover window that is a stress along a depth direction from a surface of the folding portion of the cover.

    PNG
    media_image3.png
    390
    728
    media_image3.png
    Greyscale
Hwang does not explicitly teach a first stress profile and a second stress profile.
Imakita is directed to chemically strengthened glass for mobile displays.  At Figure 1, Imakita teaches that processes to chemically strengthen glass result in a stress profile in the glass.
At [0008-10], Imakita teaches that the stress profile may be characterized by an complimentary error function.
At [0053-54], Imakita teaches
[0053] Preferably, the chemically strengthened glass of the present invention has a surface compressive stress value (CS) of 600 MPa or more. CS of the chemically strengthened glass of 600 MPa or more is preferred because the chemically strengthened glass has a favorable strength as a cover glass of a smart phone or a tablet PC. CS of the chemically strengthened glass is more preferably 700 MPa or more, still more preferably 800 MPa or more, especially preferably 850 MPa or more, and most preferably 900 MPa or more.
[0054] On the other hand, although an upper limit of CS of the chemically strengthened glass is not particularly limited, there is a tendency that when CS becomes large, the internal tensile stress becomes large, so that there is a concern that the glass is vigorously fractured. Therefore, from the viewpoint of safety at the time of fracture, CS is, for example, 2,000 MPa or less, preferably 1,700 MPa or less, more preferably 1,500 MPa or less, and still more preferably 1,300 MPa or less.
At [0062-63], Imakita teaches
 [0062] As for the chemically strengthened glass of the present invention, a bending strength is preferably 500 MPa or more. In the case where the bending strength is 500 MPa or more, a sufficient strength against deflection that is assumed in daily life can be obtained. For example, it is known that when dropping on the plane having no protruding object, such as marble, the glass is cracked due to deflection. However, a glass having a bending strength of 500 MPa or more has a practically sufficient strength when dropping on the plane having no protruding object.
[0063] As for the chemically strengthened glass of the present invention, a bending strength after flawing as determined by the following method is preferably 150 MPa or more. The degree of the tensile stress generated on the cover glass surface at the time of dropping of a smart phone is about 150 MPa, and in the case where the above-described bending strength is 150 MPa or more, fracture due to the stress generated by dropping can be prevented from occurring even after a flaw is generated by an acute-angle object. The bending strength after flawing is preferably 200 MPa or more, more preferably 250 MPa or more, and still more preferably 300 MPa or more.
Taken as a whole, the prior art is directed to displays using chemically strengthened glass.  Hwang teaches that the mechanical properties of the folding and flat areas of Ge’s cover window may be independently controlled by a chemical strengthening process to reach a desired stress.  Imakita teaches the chemical strengthening process may be selected to configure a cover window with an improved surface compressive stress and bending strength.  An artisan would find it desirable to configure the mechanical properties of the flat and folded areas of the display to minimize related failures in the flat and folded area as taught by Hwang while Imakita teaches that Hwang’s chemical strengthening processes result in different stress profiles.
Accordingly it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 1, with a first stress profile of the flat portion of the cover window that is a stress change along a depth direction from a surface of the flat portion of the cover window is different from a second stress profile of the folding portion of the cover window that is a stress change along a depth direction from a surface of the folding portion of the cover window, because Hwang teaches that the chemical strengthen process may be independently applied to the folding and flat area of the cover window and Imakita teaches that chemical strengthening processes result in a relates stress profile and do so would enable a person of ordinary skill in the art to optimize the folded area and flat area for the related failure modes, e.g. impact resistance, cracking, bending, etc. and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 2 which depends upon claim 1, Ge teaches the second thickness of the folding portion of the cover window is in a range from about 20 μm to about 40 μm.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 2 wherein the second thickness of the folding portion of the cover window is in a range from about 20 μm to about 30 μm because in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990).  See MPEP 2144.05.
Regarding claim 3 which depends upon claim 1,  Examiner notes there is a recognized problem in the art, tailoring the stiffness of the flat and folded portions in a foldable cover window to avoid mechanical failure in either portion.  Further Examiner notes that the surface compressive stress imparted during a chemical strengthening process has a strong influence on Young’s modulus, c.f. U.S. 2021/0179482 (Lezzi) at [0057].  Furthermore, there are a finite number of configurations of surface compressive stress on the flat and folding portions and an artisan could have tried each of these with a reasonable chance of improving the mechanical reliability of the cover window.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to try the device of claim 1 wherein a surface compressive stress on the surface of the flat portion of the cover window is greater than a surface compressive stress on the surface of the folding portion of the cover window.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007).
Regarding claim 4 which depends upon claim 1, Imakita teaches that a surface compress stress of chemically strengthened glass of 600 MPa or more is preferred because the chemically strengthened glass has a favorable strength as a cover glass of a smart phone or a tablet PC and further it is preferable that the surface compressive stress be 950 MPa or more.
Accordingly it would obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 1 wherein a surface compressive stress on the surface of the flat portion of the cover window is in a range from about 650 MPa to about 800 MPa because Imakita teaches this range has a favorable strength for smart phones and because in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990).  See MPEP 2144.05.

    PNG
    media_image4.png
    472
    761
    media_image4.png
    Greyscale
Regarding claim 5 which depends upon claim 1, at annotated Figure 3 Imakita teaches that stress profiles arising from chemical strengthening have an absolute value of a gradient in a first interval of the first stress profile of the flat portion of the cover window is greater than an absolute value of a gradient in a second interval adjacent to the first interval, the first interval is an interval from the surface of the flat portion of the cover window to a first transition depth, and the second interval is an interval from the first transition depth to a first compression depth.
Regarding claim 6 which depends upon claim 5, Imakita teaches a compressive stress at the first compression depth is about 0 which Examiner also understands is the definition of compression depth, (DOL),
Regarding claim 7 which depends upon claim 5, Imakita teaches the first compression depth is about equal to or greater than about 15% of the first thickness of the flat portion of the cover window at Figure 3, see also [0020-28, 32, 42, 56].
Regarding claim 8 which depends upon claim 5, at Figure 2, Imakita suggests the first transition depth is less than about 10% of the first thickness of the flat portion of the cover window, i.e. B1 extends from 2-10 microns while DOL is 70 microns or more [0113-115].
Regarding claim 9 which depends upon claim 5, Imakita teaches the absolute value of the gradient in the first interval is greater than about 100 MPa/μm at [0027] and claim 1.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 5 wherein the absolute value of the gradient in the first interval is greater than about 35 MPa/μm because in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990).  See MPEP 2144.05.
Regarding claim 10 which depends upon claim 1, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 1 wherein a surface compressive stress on the surface of the folding portion of the cover window is in a range from about 400 MPa to about 700 MPa because doing so is a design choice motivated by a desire to reduce Young’s modulus in the folding region and so reduce the failure of the window in the folding operation, see MPEP 2144.
Regarding claim 17 and referring to the discussion at claim 1, Ge teaches a method of manufacturing a display apparatus, the method comprising: 
preparing a display panel, 20 [0034]; 
preparing a cover window, 10 [0025]; and 
adhering the cover window to the display panel, as shown, wherein the cover window comprises 
a flat portion, 11 [0026], having a first thickness, 60-80 microns, and 
a folding portion, 12 [0030, 0016], having a second thickness, 20-40 microns when the groove 15 has a depth ranging from 40-60 microns [0027], that is less than the first thickness of the flat portion, i.e. 20 microns is less than 80 microns, the folding portion being adjacent to the flat portion, as shown.
Ge does not teach and a first stress profile of the flat portion that is a stress change along a depth direction from a surface of the flat portion is different from a second stress profile of the folding portion that is a stress change along a depth direction from a surface of the folding portion.
Referring to the discussion above, Hwang teaches preparing a cover window; and adhering the cover window to the display panel, wherein the cover window comprises a flat portion having a first thickness, and a folding portion having a second thickness that is less than the first thickness, the folding portion being adjacent to the flat portion, and the flat portion and folding portion of the cover window have different treatments to chemically strengthen the glass which recites in a first stress of the flat portion of the cover window along a depth direction from a surface of the flat portion of the cover window is different from a second stress of the folding portion of the cover window that is a stress along a depth direction from a surface of the folding portion of the cover
Hwang does not teach not explicitly teach a first stress profile and a second stress profile.
Imakita is directed to chemically strengthened glass for mobile displays.  As discussed above, Imakita teaches at Figure 1 that processes to chemically strengthen glass result in a stress profile in the glass.
For the reasons discussed at claim 1, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the method of claim 17 comprising a first stress profile of the flat portion that is a stress change along a depth direction from a surface of the flat portion is different from a second stress profile of the folding portion that is a stress change along a depth direction from a surface of the folding portion because Hwang teaches that the chemical strengthen process may be independently applied to the folding and flat area of the cover window and Imakita teaches that chemical strengthening processes result in a relates stress profile and do so would enable a person of ordinary skill in the art to optimize the folded area and flat area for the related failure modes, e.g. impact resistance, cracking, bending, etc. and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Allowable Subject Matter
Claims 11-16 and 18-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 11 the prior art does not teach or suggest the device of claim 1, wherein an absolute value of a gradient in a third interval of the second stress profile of the folding portion of the cover window is greater than an absolute value of a gradient in a fourth interval adjacent to the third interval, the third interval is an interval from the surface of the folding portion of the cover window to a second transition depth, and the fourth interval is an interval from the second transition depth to a second compression depth.
Claims 12-16 depend directly on claim 11 and are allowable on that basis.
Regarding claim 18 the prior art does not teach the method of claim 17, wherein the preparing of the cover window comprises: preparing a member including the first thickness; forming the folding portion to the second thickness by processing a part of the member; performing a first strengthening step on the member by ion exchange by using a mixed salt comprising a first salt and a second salt that is different from the first salt; and performing a second strengthening step on the member by ion exchange by using a single salt comprising the first salt.
Claims 19-21 depend directly on claim 18 and are allowable on that basis.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the notice of references cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475. The examiner can normally be reached M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.E. Schoenholtz/Primary Examiner, Art Unit 2893